Citation Nr: 0517817	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-08 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
hemorrhoids. 

2.  Entitlement to an effective date earlier than March 27, 
2002, for the award of a 20 percent rating for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA).  During the appeal, the RO increased 
the rating to 20 percent, effective from March 27, 2002. 

The veteran has perfected an appeal on both the issues of an 
increased rating and the effective date of the increase. 

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1. The current 20 percent rating is the maximum schedular 
rating for hemorrhoids under Diagnostic Code 7336. 

2. There is no document showing intent on the part of the 
veteran to claim an increase for hemorrhoids prior March 27, 
2002. 

3. August 16, 2001, the date of VA outpatient treatment, is 
accepted as an informal claim for increase for hemorrhoids. 

4. It is was not factually ascertainable that an increase 
disability had occurred prior to March 27, 2002.  




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).

2. The criteria for an effective date prior to March 27, 
2002, for a 20 percent rating for hemorrhoids have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

In a letter, dated in April 2002, the RO provided the veteran 
with pre-adjudicatory VCAA notice on the claim for increase 
as required by law.  The VCAA notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity. He was also 
notified that VA would obtain VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was given 60 days to respond.  In 
the statement of the case, dated in February 2003, the RO 
cited 38 C.F.R. § 3.159, including the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.  

On the effective-date claim, since the issue arose in the 
veteran's notice of disagreement, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case, which was done, but 38 U.S.C.A. § 5103 does not 
require VA to provide further VCAA notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGCPREC 8-2003.

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

Regarding the timing of the notice of 38 C.F.R. §  3.159, 
which came after the initial adjudication of the claim, the 
timing-of-notice error was sufficiently remedied by the RO in 
the statement of the case and by the Board at the hearing 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, and he did submit additional argument, and the 
opportunity to addressed the issue at a hearing.  For this 
reason, the veteran was not prejudiced by the delay in 
providing this element of the VCAA notice. Mayfield v. 
Nicholson, 
19 Vet. App. _ (2005). 

In light of the above, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background

In a May 1953 rating decision, the RO granted service 
connection for hemorrhoids and assigned noncompensable 
rating, effective in January 1953.  In an October 1965 rating 
decision, the RO increased the rating to 10 percent, 
effective in October 1965.  The RO reduced the 10 percent 
rating to noncompensable, effective in January 1967, which 
was affirmed on appeal by the Board in a February 1967 
decision. 

No further action was taken on the claim until August 1996, 
when the veteran filed a claim for increase.  In a January 
1997 rating decision, the RO denied the claim. Although the 
veteran filed a notice of disagreement to the RO's rating 
decision, he did not perfect the appeal because he failed to 
file a substantive appeal, and the January 1997 rating 
decision became final.

A record of VA outpatient treatment, dated August 16, 2001, 
discloses that the veteran complained that his hemorrhoids 
had flared-up again.  The pertinent finding was perianal 
dermatitis.  No hemorrhoids were noted.  There is no record 
of treatment in the year preceding August 2001. 

In November 2001, the veteran's representative requested that 
the veteran's claims folder be sent for review in connection 
with a claim for VA benefits.  The representative did not 
identify the benefit being sought. 

The veteran's current claim, specifying an increase for 
hemorrhoids, was received at the RO on March 27, 2002. 

On VA examination in April 2002, the veteran stated that he 
used suppositories daily and that he had rectal bleeding with 
bowel movements.  The pertinent findings were internal 
hemorrhoids without active bleeding or fissure. 

In the June 2002 rating decision, the RO increased the rating 
to 10 percent under Diagnostic Code 7336, effective from 
March 27, 2002, the date of receipt of the claim for 
increase. 

On VA examination in November 2003, the veteran complained of 
constant pain and rectal bleeding every two days.  The 
pertinent findings were external and internal internal 
hemorrhoids without bleeding and a rectal pocket-like 
abnormality. The diagnosis was hemorrhoids with symptomatic 
pain and bleeding and a history of fissures and anemia.  The 
examiner commented that the veteran was having a minimal 
amount of fecal leakage, and currently using treatments with 
minimal success. 

In a December 2003 rating decision, the RO increased the 
rating for hemorrhoids to 20 percent, effective from March 
27, 2002. 

In November 2004, the veteran testified that he has had 
persistent symptoms, including rectal bleeding and anemia, 
since 1965. 



1. Increase Rating 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Hemorrhoids are rated under Diagnostic Code (DC) 7336.  Under 
DC 7336, the maximum schedular rating for hemorrhoids is 20 
percent, the rating currently assigned. 

Analysis 

At the November 2004 hearing, the veteran acknowledged that 
the current rating of 20 percent was the maximum schedular 
rating for hemorrhoids.  However, since the issue was not 
withdrawn, the Board still has appellate jurisdiction and the 
issue will be addressed.

Since the veteran is receiving the maximum schedular rating 
under Diagnostic Code 7336, a rating in excess of 20 percent 
is not warranted.  Nor is the disability picture so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards and referral 
to Director of the Compensation and Pension Service for an 
extra-schedular rating is not warranted. 38 C.F.R. § 3.321. 

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b) 

2. Effective Date

The general rule is that the effective date for a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  Except the effective 
date may be the earliest date as of which it is factual 
ascertainable that an increase in disability had occurred, if 
the claim for increase was received within one year from such 
date, otherwise, the date of claim.  38 U.S.C.A. § 5110; 
38 C.F.R.§ 3.400(o). 

Any communication or action indicating the intent to apply 
for a benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155.  

The date of VA outpatient treatment may be accepted as the 
date of receipt of a claim for a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of treatment.  38 C.F.R. § 3.157.

Analysis 

The veteran argues for a compensable rating since surgery in 
1965.  The record shows that there have been several rating 
decisions on the claim since 1965, including one in 1997, and 
a Board decision in 1967, and these prior final decisions 
cannot be revised in the absence of clear and unmistakable 
error (CUE).  As a CUE claim has not been procedurally 
developed, it is not now before the Board for appellate 
review. 

The threshold questions then are whether the veteran 
indicated an intent to file a claim for increase after the 
January 1997 unappealed RO decision and before the March 2002 
claim, and if it is "factually ascertainable" that an 
increase had occurred prior to March 27, 2002. 

After the January 1997 rating decision, denying a claim for 
increase, which became final, the next correspondence from 
the veteran in the form of the request for a review of the 
veteran's file by his representative was received in November 
2001. Since the document did not identify the benefit sought, 
it cannot be considered an informal claim under 38 C.F.R. 
§ 3.155. 



As for the record of VA outpatient treatment, dated August 
16, 2001, the Board accepts this document as an informal 
claim for increase because the veteran filed his claim for 
increase, which was received on March 27, 2002, within one 
year from the date of treatment.  38 C.F.R. § 3.157. 

Under 38 C.F.R. § 3.400(o), the earliest effective date of an 
award for increase is the earliest date as of which it is 
factual ascertainable that an increase in disability had 
occurred, if the claim for increase was received within one 
year from such date, otherwise, the date of claim.  The 
meaning of "an increase" in disability means an increase to 
the next disability level.  Hazen v. Gober, 10 Vet.App. 511, 
519 (1997). 

In the absence of a finding of hemorrhoids and with only 
evidence of perianal dermatitis on the VA treatment record, 
dated August 16, 2001, the record does not show that an 
increase in disability had occurred, that is, it does not 
provide the basis for which the increase was awarded, namely, 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia or fissures, the criteria for a 20 
percent rating under Diagnostic Code 7336. 

For these reasons, the preponderance of the evidence is 
against an effect date earlier than March 27, 2002, for the 
20 percent rating for hemorrhoids. 


ORDER

A rating higher than 20 percent for hemorrhoids is denied.

An effective date of earlier than March 27, 2002, for the 
award of a 20 percent schedular rating for hemorrhoids is 
denied. 


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


